DETAILED ACTION
Status of Claims:  
Claims 16-35 are pending.
This Action is made Final

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed Nov. 24, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Wrigley teaches away from the instant invention because Wrigley discloses that its fixed bed reactors are superior to the reactors of a type similar to MBBRs, and accordingly, one of ordinary skill in the art would not look to Wrigley when determining the periodicity of reversing the flow direction. This argument is not persuasive because, as noted in the Office Action mailed Aug. 25, 2021, Wrigley is analogous art and therefore is prior art to which one of ordinary skill in the art would turn in order to determine periodicity of the Moon flow direction reversal, and Wrigley appears to merely indicate that the Wrigley fixed bed reactors offers some advantages over other types of bioreactors while also disclosing that other types of bioreactors are appropriate for biological treatment of wastewater (see Wrigley, p. 2, lines 6-18). Therefore, the Wrigley disclosure does not appear to require wastewater treatment bioreactors to be limited to only fixed bed reactors in exclusion of any other type of bioreactor and does not teach away from MBBRs. 

Applicant argues that Lean does not teach that the MBBR by itself is preferable, but rather that the combination of an MBBR with a hydrodynamic separator and a UF membrane in the Fig. 11 embodiment of Lean is advantageous, and therefore there is no motivation to incorporate Lean with Moon.  This argument is not persuasive because Lean explicitly discloses the advantages of an MBBR by itself (see para. 0027), and therefore there is motivation to incorporate Lean with Moon. It is noted that the combination of structures in the Fig. 11 embodiment of Lean appears to be an embodiment suggested by Lean to provide further advantages beyond an MBBR alone (emphasis added) (Treatment plants can also be designed with a number of configurations of MBBR’s and combination processes to target specific contaminants (the further advantage is disclosed in Lean, para. 0065 as removal of TSS if iron salts are used to remove phosphates)) (see Lean, para. 0028).

Applicant argues that Lean discloses only a single reactor and therefore it does not and cannot teach change of flow between a first and second MBBR.  This argument is not persuasive because Lean is not relied upon for a teaching of flow changes between bioreactors and instead Moon is relied on for a teaching of flow changes between bioreactors.

Applicant argues that Wrigley does not teach or even suggest a water treatment apparatus comprising an MBBR or a method of treating waste water using an MBBR. This argument is not persuasive because Wrigley is not relied upon for a teaching of an MBBR and instead Lean is relied on for a teaching of an MBBR.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 16-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 7,862,722 B2) in view of Lean et al. (US 2012/0152814 A1).

Regarding claim 16, Moon teaches a water treatment apparatus, the apparatus comprising a fluid inlet, a first bioreactor and a second bioreactor and a fluid outlet (the sewage treatment apparatus 108 is provided with biological reactors 210 and 220, and sewage feed and discharge lines) (see Fig. 6), and a controller (the apparatus 108 is provided with a control system) (see col. 13, lines 14-15), wherein the first bioreactor and second bioreactor are connected in series (the reactors 210 and 220 are connected by channels 216 and 226 through which the sewage may flow to each other) (see col. 3, lines 7-11) such that water to be treated flows from the inlet through the first bioreactor to the second bioreactor and thence to the outlet and wherein the controller is operable to change the flow direction such that water to be treated flows from the inlet to the second bioreactor then to the first bioreactor and thence to the outlet (water level adjustment devices 280 for adjusting the closing and opening of the discharge portions 214 and 224 to change the flow path of sewage) (see col. 12, lines 1-4; Fig. 6).
Moon further teaches a rotor, impeller or air blower for agitating or aerating the contents of the first and second bioreactors (a blower 236) (see Moon, col. 11, line 49), but does not teach that each bioreactor has a rotor, impeller or air blower.  However, absent a showing of new or unexpected results, the mere duplication of parts does not patentably distinguish the claimed invention over the prior art (see MPEP § 2144.04 VI.B).
Moon does not explicitly teach that the first bioreactor and the second bioreactor are MBBRs.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first bioreactor and second bioreactor of Moon to each be an MBBR as taught by Lean because an MBBR can be employed for high-rate treatment processes, requires significantly less footprint area and natural resources to build and operate (see Lean, para. 0027), and MBBR’s are employed for conditions such as the aerobic, anaerobic and anoxic conditions of Moon (see Lean, para. 0027; Moon, col. 7, lines 55-59).

Regarding claim 17, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 16, further comprising sensors to determine one or more physical and/or chemical properties of the water (a measuring sensor for analyzing water quality; a measuring unit of the apparatus 108 is composed of sensors for measuring NH4, NO3, PO4, DO, the ventilation amount, MLSS, a flow rate and the like; a pH sensor, an ORP sensor) (see Moon, col. 13, lines 41; col. 14, lines 1-5 and 22-26).

Regarding claim 18, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 16, further comprising a sensor to determine one or more physical and/or chemical properties of the water to be treated (measuring units 101 for the water inflow line of Fig. 3; a measuring sensor for analyzing water quality; a measuring unit of the apparatus 108 is composed of sensors for measuring 

Regarding claim 19, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 16, further comprising a sensor to determine one or more physical and/or chemical properties of the water which has been treated (the control compensation unit includes a final measuring unit 109 which has a sensor installed to the outlet side of the sewage treatment apparatus 108; a measuring sensor for analyzing water quality; a measuring unit of the apparatus 108 is composed of sensors for measuring NH4, NO3, PO4, DO, the ventilation amount, MLSS, a flow rate and the like; a pH sensor, an ORP sensor) (see Moon, col. 10, lines 49-52; col. 13, lines 41; col. 14, lines 1-5 and 22-26).

Regarding claim 20, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 16, wherein the apparatus comprises sensors to determine one or more physical and/or chemical properties of the water within one or other or both of the MBBRs (a measuring unit of the apparatus 108 is composed of sensors for measuring NH4, NO3, PO4, DO, the ventilation amount, MLSS, a flow rate and the like; a pH sensor, an ORP sensor; the measuring sensors installed in the biological reactors 210 and 220) (see Moon, col. 10, lines 49-52; col. 13, lines 41; col. 14, lines 1-5 and 22-28).

Regarding claim 21, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 16, wherein the controller is operable to change the flow through the first and second MBBRs depending on parameters determined by a sensor, or by parameters determined by a plurality of sensors (the data transmitted by the measuring sensor for analyzing water quality is inputted to the water quality monitoring system, and the water quality monitoring control system inputs the data to 

Regarding claim 22, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 16, wherein the apparatus comprises an ammonia sensor to determine a level of ammonia upstream, within and/or downstream thereof (sensors for measuring NH4 installed in the biological reactors 210 and 220; measuring units 101 for the water inflow line of Fig. 3; a final measuring unit 109 which has a sensor) (see Moon, col. 14, lines 23-28; col. 10, line 49-52; Fig. 3).

Regarding claim 23, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 22, wherein the controller is operable to change the flow through the MBBRs depending upon ammonia concentration, load or flux (the data transmitted by the measuring sensor for analyzing water quality is inputted to the water quality monitoring system, and the water quality monitoring control system inputs the data to control a change of the positions through which the sewage are introduced; sensors for measuring NH4) (see Moon, col. 13, lines 41-50; col. 14, lines 1-3; Fig. 12).

Regarding claim 24, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 16, wherein each MBBR comprises an air blower to aerate the fluid within each MBBR (a blower 236) (see Moon, col. 11, line 49).

Regarding claim 25, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 24, wherein the air blower in each MBBR is controllable in dependence upon one or more operating parameters of the apparatus (the blower 236 is presumed to inherently have an on-off capability because such a function is required to initiate air supply, and thus the blower 236 is 

Regarding claim 26, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 24, wherein the air blower in each MBBR is controllable in dependence upon one or more characteristics of the water upstream, within or downstream of the respective MBBR (the data transmitted by the measuring sensor for analyzing water quality is inputted to the water quality monitoring system, and the water quality monitoring control system inputs the data to control a change of sector-based appropriate dissolved oxygen concentration in the biological reactors 210 and 220; it is suggested that blocking or adjusting the supply of air can be achieved by suspending the operation of the blower 236) (see Moon, col. 13, lines 41-53; col. 11, lines 57-61).

Regarding claim 27, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 16, wherein each MBBR is provided with a sensor to detect dissolved oxygen concentration within the MBBR (sensors for measuring DO (dissolved oxygen) installed in the biological reactors 210 and 220) (see Moon, col. 14, lines 23-28).

Regarding claim 28, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 24, wherein each MBBR is provided with a sensor to detect dissolved oxygen concentration (sensors for measuring DO (dissolved oxygen) installed in the biological reactors 210 and 220) (see Moon, col. 14, lines 23-28) and the air blowers are controllable in dependence upon the dissolved oxygen concentration within one or both of the MBBRs (the data transmitted by the measuring sensor, 

Regarding claim 29, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 16, further comprising a human-machine interface whereby operating parameters of the apparatus may be selected (man & machine interface) (see Moon, col. 14, line 43).

Regarding claim 30, Moon teaches a method of treating waste water, the method comprising the steps of: 
a. flowing waste water through an inlet to a first bioreactor and thence to a second bioreactor and thence to an outlet (the sewage treatment apparatus 108 is provided with biological reactors 210 and 220, and sewage feed and discharge lines; the reactors 210 and 220 are connected by channels 216 and 226 through which the sewage may flow to each other) (see col. 3, lines 7-11; Fig. 6); 
c. after a period of time changing the flow direction such that waste water flows from the inlet to the second bioreactor and thence to the first bioreactor and thence to the outlet (water level adjustment devices 280 for adjusting the closing and opening of the discharge portions 214 and 224 to change the flow path of sewage; the data transmitted by the measuring sensor for analyzing water quality is inputted to the water quality monitoring system, and the water quality monitoring control system inputs the data to control a change of the positions through which the sewage are introduced, where data transmission and input inherently occurs over a period of time and thus the flow path change is after a period of time) (see col. 12, lines 1-4; col. 13, lines 41-50; Fig. 6 and 12).

Moon does not explicitly teach that the first bioreactor and the second bioreactor are MBBRs.
Lean teaches a water treatment method, the method comprising the steps of: a. flowing waste water through an inlet to a first MBBR and thence to an outlet (water is passed via line 914 to the high rate moving bed bioreactor (MBBR) 904 and then out past screen 916) (see Fig. 9 and para. 0065); and b. agitating the contents of each of the first bioreactor and the second bioreactor mechanically by a rotor or impeller or aerating by blowing or forcing air in the bioreactors by an air blower (aeration is supplied via air input line 920; movement of bio-film carrier elements is driven by air distribution based on a rotary displacement air blower in aerobic systems, and a mixer in anoxic and anaerobic systems) (see Fig. 9; para. 0065 and 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first bioreactor and second bioreactor in the method of Moon to each be an MBBR as taught by Lean because an MBBR can be employed for high-rate treatment processes, requires significantly less footprint area and natural resources to build and operate (see Lean, para. 0027), and MBBR’s are employed for conditions such as the aerobic, anaerobic and anoxic conditions of Moon (see Lean, para. 0027; Moon, col. 7, lines 55-59).

Regarding claim 31, Moon, as modified by Lean, teaches a method according to claim 30, wherein changing of the flow occurs periodically (the data transmitted by the measuring sensor for analyzing water quality is inputted to the water quality monitoring system, and the water quality 

Regarding claim 33, Moon, as modified by Lean, teaches a method according to claim 30, further comprising changing the flow through the apparatus in dependence on an elapsed process time, and/or as a result of a characteristic of the water upstream, within or downstream of the MBBRs and/or the apparatus (the data transmitted by the measuring sensor for analyzing water quality is inputted to the water quality monitoring system, and the water quality monitoring control system inputs the data to control a change of the positions through which the sewage are introduced) (see Moon, col. 13, lines 41-50; Fig. 12).

Regarding claim 34, Moon, as modified by Lean, teaches a method according to claim 33, further comprising changing the flow through the apparatus in dependence on ammonia concentration, load or flux (the data transmitted by the measuring sensor for analyzing water quality is inputted to the water quality monitoring system, and the water quality monitoring control system inputs the data to control a change of the positions through which the sewage are introduced; sensors for measuring NH4) (see Moon, col. 13, lines 41-50; col. 14, lines 1-3; Fig. 12).

Regarding claim 35, Moon, as modified by Lean, teaches a method according to claim 33, further comprising changing the flow through the apparatus in dependence on dissolved oxygen concentration within the MBBRs (sensors for measuring DO (dissolved oxygen) installed in the biological reactors 210 and 220; the data transmitted by the measuring sensor, such as for DO, for analyzing water quality is .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 7,862,722 B2) and Lean et al. (US 2012/0152814 A1) as applied to claim 31 above, and further in view of Wrigley et al. (EP 0 598 752, as cited in the IDS).

Regarding claim 32, Moon, as modified by Lean, teaches a method according to claim 31.
Moon, as modified by Lean, does not explicitly teach wherein the periodicity of flow changing is daily.
Wrigley teaches a method for treating waste water, the method comprising the steps of a. flowing waste water through an inlet to a first bioreactor and thence to a second bioreactor and thence to an outlet; c. after a period of time changing the flow direction such that waste water flows from the inlet to the second bioreactor and thence to the first bioreactor and thence to the outlet (supplying the fluid to be treated to the vessels to flow in a first direction through the filters and periodically reversing the direction of flow so that the primary treatment vessel becomes the secondary treatment vessel, and vice versa) (see p. 2, lines 50-52; Fig. 3-4), wherein the periodicity of flow changing is daily (the period of each fluid flow reversal cycle is daily) (see p. 3, line 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flow direction changing step of Moon, as modified by Lean, to occur at a periodicity of daily as taught by Wrigley because this provides a uniform, efficient treatment of the waste water (see Wrigley, p. 4, lines 38-39).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        March 15, 2022